I take this opportunity to congratulate His Excellency Mr. Muhammad-Bande, a distinguished son of our sisterly country, Nigeria, on his election to preside over the General Assembly at this session.
This session of the General Assembly sits on the cusp of the seventy-fifth year of the foundation of our Organization, which was forged from the ashes of a devastating world war. Our forebears sought to build a more just and equitable world order, based on the rule of law and guaranteeing fundamental freedoms. The United Nations was charged with upholding the idea that, as a collective, our differences could be resolved through dialogue and international diplomacy.
Over the past decades, we have maintained the longest period of prosperity in our collective memory. However, as we approach our seventy-fifth year, we also need to be conscious that many of our people have been left behind. Because of our shortcomings and inaction, humankind is today threatened by conflict, economic hardship and climate change. We cannot afford to have disillusioned people who have lost sight of the visions of hope and security that were promised when our Organization was founded.
Equality is for everyone, regardless of gender or race. In Seychelles, my Government believes in placing people at the centre of development. We continue to invest in them so that they can live in dignity, realize their full potential and contribute to our vibrant democracy. Inclusivity is the key that will drive our nations further towards the goal of a secure and sustainable future. I believe in the human spirit and its unyielding capacity for good. I believe in the founding principles of the United Nations — that multilateralism is key in bringing nations and people together and ensuring mutual prosperity and lasting peace.
More than most, island nations must have faith in the multilateral international order. We are by nature isolated and, by design, our livelihoods are tied to the rest of the world. We rely heavily on that premise, as well as on the actions or inactions of others for our very survival. Climate change has become an existential threat, not only to the lives of people in island States but to the world as a whole. It is clear that we are no longer in a position to indiscriminately plunder the environment under the guise of development for the sake of short-term profits. I am aware that development has lifted our people out of poverty, but through overexploitation we are dooming future generations to a planet beyond their ability to repair.
Fortunately, young people around the world have taken a stand to secure their future. In Seychelles, we are seeing youth-led non-governmental organizations partnering with the Government to prioritize the fight against climate change, pollution and other threats to the environment. Youth-led grass-roots movements led to a ban on many single-use plastics and continue to advocate for ocean protection.
To us islanders, the ocean represents not only our livelihood but also a way of life. The Seychellois people are bound to the sea and are cognizant of the untapped opportunities that it represents. Our pioneering development of the blue economy has the potential to unlock multiplier effects that will increase economic opportunities while at the same time protecting the ocean for generations to come. In our view, the ocean is the last frontier. If used responsibly, it will lead to shared prosperity, food security and innovation.
In part, we are harnessing the potential of the oceans through the blue economy to meet our sustainable development goals and climate obligations, as dictated by the 2030 Agenda for Sustainable Development, the Samoa Pathway and the Paris Agreement on Climate Change. Seychelles is also championing the development of the blue economy in Africa and we are working with willing partners towards the international deployment of the blue economy. Seychelles will remain at the forefront of the discourse on climate change. We will fight — with a passionate sense of urgency — against inequalities that directly impact us. It is unacceptable that 50 per cent of greenhouse gas emissions are produced by 10 per cent of the planet’s wealthiest inhabitants living in the richest nations.
We will continue to voice our concerns as our people demand it. The Seychellois people do not have the luxury of “what if”, they require action now. We islanders can no longer afford to see ourselves as dots lost in a sea of blue — we are sentinels, guardians of two thirds of our common blue planet. The deep ocean is the beating heart of the planet, yet we have better maps of Mars than we do of the ocean floor. That needs to change, as we gather the information available to identify priority areas for protection. That information should be used to take concrete action to preserve our oceans, extending beyond national jurisdictions. It is a global issue and it therefore needs a global approach.
We must translate the political will of the 2030 Agenda for Sustainable Development and the Paris Agreement into decisive action. Bringing law and good governance to the ocean is the only way we can ensure our collective survival. Seychelles is 100 per cent committed to the ongoing work of the United Nations to develop a legally binding framework to conserve our oceans in areas outside national borders. If we want to survive, that is the only way forward.
We anticipate a transparent and inclusive instrument that offers due recognition of our special circumstances as a small island developing State and an adjacent coastal State, which implies the inclusion of appropriate mechanisms for benefit-sharing, capacity-building and the transfer of marine technology.
Seychelles has challenged the established model of a donor-recipient relationship through innovative financing that promotes ocean conservation and climate action. Through the use of that type of financing, we have pioneered the world’s first debt-for-adaptation swap, established the world’s first sovereign blue bonds and protected ocean space in our exclusive economic zone, which is approximately the size of Germany. My country, Seychelles, is on track to conserve 30 per cent of its 1.4 million-square-kilometre maritime territory by 2020, thereby achieving the 30-by-30 target a decade early.
Suffice to say that today, big ideas come from small islands. For too long, we have been relegated to the sidelines of international discourse. We seek to change that dynamic by highlighting what is most important. Earlier this year, Seychelles partnered with the Nekton mission and the Oxford University to conduct research in a bid to conserve our maritime spaces and the Indian Ocean. In April of this year, I was proud to deliver a speech, broadcast live from 407 feet below the ocean’s surface, calling for greater worldwide effort to protect the beating blue heart of our planet — our oceans. But the novelty of the event should not overshadow the message. Safeguarding the oceans and marine life from climate change, overfishing, plastic pollution and other threats is an urgent global responsibility.
Today, here at the United Nations, I say that we are the guardians of two-thirds of this blue planet’s surface. We must act accordingly. The issue is bigger than all of us and we cannot wait for the next generation to solve it. We are running out of excuses to not take action and we are running out of time.
